DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, 8, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ugur (US 2014/0003504 A1) in view of Misra (US 2017/0127058 A1).
Regarding Claim 1, Ugur discloses a method implemented in a decoder (e.g. Fig. 4), the method comprising: receiving, by the decoder (e.g. Fig. 1 and Paragraph [0094]), a bitstream comprising a sub-picture partitioned from a picture (e.g. Paragraph [0225]) and a sequence parameter set (SPS) comprising a sub-picture location of the sub-picture (e.g. Paragraph [0216]); parsing, by the decoder, the SPS to obtain the sub-picture location (e.g. Paragraph [0225]); decoding, by the decoder, the sub-picture based on the sub- picture location to create a video sequence (e.g. Paragraph [0225]); and forwarding, by the decoder, the video sequence for display (e.g. Paragraph [0093]).
Although Ugur discloses the sequence parameter set (SPS) (e.g. Paragraph [0216]); it implicitly discloses the SPS comprising a sub-picture size of the sub-picture specifying a width of the sub-picture in units of luma coding tree block size (CtbSizeY) and specifying a height of the sub-picture in units of CtbSizeY. 
However, Misra teaches the sequence parameter set (SPS) comprising a sub-picture size of the sub-picture (e.g. Fig. 8 and Paragraph [0098]; SPS syntax structure containing each slice segment header.); and the sub-picture size of the sub-picture specifying a width of the sub-picture in units of luma coding tree block size (CtbSizeY) and specifying a height of the sub-picture in units of CtbSizeY (e.g. Paragraph [0141]). and decoding the sub-picture based on the sub-picture size (e.g. Paragraph [0083-0084]; all syntaxe structures are used to support coding samples).
Therefore, it would have been to one of ordinary skill in the art at time of the invention to include the sub-picture size as taught as Misra into the SPS structure in the method of Ugur in order to support the parallel coding of sub-pictures and easily to code a large size picture.
Regarding Claim 2, Ugur further discloses the sub-picture is a temporal motion constrained sub- picture, and wherein the sub-picture size and the sub-picture location indicate a layout of the temporal motion constrained sub-picture (e.g. Paragraph [0237-0239]).
Regarding Claim 4, Ugur further discloses determining, by the decoder, a position of the sub-picture relative to the display based on the sub-picture location (e.g. Paragraph [0225]).
Regarding Claims 7, 20, Ugur further discloses the SPS further comprises sub-picture identifiers (IDs) for each sub-picture partitioned from the picture (e.g. Paragraph [0239]).
Regarding Claim 8, Ugur discloses a method implemented in a decoder (e.g. Fig. 4), the method comprising: receiving, by the decoder (e.g. Paragraph [0094]), a bitstream comprising a sub-picture partitioned from a picture (e.g. Paragraph [0225]) and a sequence parameter set (SPS) comprising a sub-picture location of the sub-picture (e.g. Paragraph [0216]); determining, by the decoder, the sub-picture location from the SPS (e.g. Paragraph [0225]); and decoding, by the decoder, the picture based on the sub-picture location (e.g. Paragraph [0225]).
Although Ugur discloses the sequence parameter set (SPS) (e.g. Paragraph [0216]); it implicitly discloses the SPS comprising a sub-picture size of the sub-picture specifying a width of the sub-picture in units of luma coding tree block size (CtbSizeY) and specifying a height of the sub-picture in units of CtbSizeY. 
However, Misra teaches the sequence parameter set (SPS) comprising a sub-picture size of the sub-picture (e.g. Fig. 8 and Paragraph [0098]; SPS syntax structure containing each slice segment header.); and the sub-picture size of the sub-picture specifying a width of the sub-picture in units of luma coding tree block size (CtbSizeY) and specifying a height of the sub-picture in units of CtbSizeY (e.g. Paragraph [0141]). and decoding the sub-picture based on the sub-picture size (e.g. Paragraph [0083-0084]; all syntaxe structures are used to support coding samples).
Therefore, it would have been to one of ordinary skill in the art at time of the invention to include the sub-picture size as taught as Misra into the SPS structure in the method of Ugur in order to support the parallel coding of sub-pictures and easily to code a large size picture.
Regarding Claim 13, Ugur discloses a decoder (e.g. Fig. 4) comprising: a receiver configured to receive (e.g. Paragraph [0094]) a bitstream comprising a sub-picture partitioned from a picture (e.g. Paragraph [0225]) and a sequence parameter set (SPS) comprising a sub-picture location of the sub-picture (e.g. Paragraph [0216]); and a processor coupled to the receiver (e.g. Fig. 1) and configured to: determine the sub-picture location from the SPS (e.g. Paragraph [0225]); and decode the picture based on the sub-picture location (e.g. Paragraph [0225]).
Although Ugur discloses the sequence parameter set (SPS) (e.g. Paragraph [0216]); it implicitly discloses the SPS comprising a sub-picture size of the sub-picture specifying a width of the sub-picture in units of luma coding tree block size (CtbSizeY) and specifying a height of the sub-picture in units of CtbSizeY. 
However, Misra teaches the sequence parameter set (SPS) comprising a sub-picture size of the sub-picture (e.g. Fig. 8 and Paragraph [0098]; SPS syntax structure containing each slice segment header.); and the sub-picture size of the sub-picture specifying a width of the sub-picture in units of luma coding tree block size (CtbSizeY) and specifying a height of the sub-picture in units of CtbSizeY (e.g. Paragraph [0141]). and decoding the sub-picture based on the sub-picture size (e.g. Paragraph [0083-0084]; all syntaxe structures are used to support coding samples).
Therefore, it would have been to one of ordinary skill in the art at time of the invention to include the sub-picture size as taught as Misra into the SPS structure in the decoder of Ugur in order to support the parallel coding of sub-pictures and easily to code a large size picture.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ugur (US 2014/0003504 A1) in view of Misra (US 2017/0127058 A1) and Maeda (US 2015/0172688 A1).
Regarding Claim 3, although Ugur in view of Misra discloses determining, by the processor, a size of the sub-picture by the processor (e.g. Misra: Paragraph [0141]); it implicitly discloses determining a size of the sub-picture relative to a size of a display based on the sub-picture size.
However, Maeda further teaches determining, by the processor, a size of the sub-picture relative to a size of a display based on the sub-picture size (e.g. Paragraph [0129]).
Therefore, it would have been to one of ordinary skill in the art at time of the invention to include the sub-picture size calculation as taught as Maeda into in the method of Ugur in view of Misra in order to support the parallel coding of sub-pictures and easily to code a large size picture.

Claims 5, 9, 10, 14, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ugur (US 2014/0003504 A1) in view of Misra (US 2017/0127058 A1) and Seregin (US 2014/0355676 A1).
Regarding Claims 5, 18, although Ugur discloses to obtain sub-picture location; it implicitly discloses the sub-picture location includes an offset distance between a top left portion of the sub-picture and a top left portion of the picture.
However, Seregin further teaches the sub-picture location includes an offset distance between a top left portion of the sub-picture and a top left portion of the picture (e.g. Paragraph [0122, 0123]).
Therefore, it would have been to one of ordinary skill in the art at time of the invention to incorporate the offset distance as taught as Seregin into calculation of the sub-picture location in the method of Ugur in view of Misra in order to support coding of sub-pictures more efficiently.
Regarding Claims 9, 14, although Ugur discloses to obtain sub-picture location; it implicitly discloses the sub-picture location specifies a horizontal position of a top left portion of the sub-picture.
However, Seregin further teaches the sub-picture location specifies a horizontal position of a top left portion of the sub-picture (e.g. Paragraph [0127]).
Therefore, it would have been to one of ordinary skill in the art at time of the invention to incorporate the sub-picture location calculation as taught as Seregin into the method of Ugur in view of Misra in order to support coding of sub-pictures more efficiently.
Regarding Claims 10, 15, although Ugur discloses to obtain sub-picture location; it implicitly discloses the sub-picture location specifies a vertical position of a top left portion of the sub-picture.
However, Seregin further teaches the sub-picture location specifies a vertical position of a top left portion of the sub-picture (e.g. Paragraph [0127]).
Therefore, it would have been to one of ordinary skill in the art at time of the invention to incorporate the sub-picture location calculation as taught as Seregin into the method of Ugur in view of Misra in order to support coding of sub-pictures more efficiently.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-10, 13-15, 18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. 
Regards to applicant’s arguments with respect to the independent claims 1 and 8, the claims are amended and the new ground of rejection with combination of reference Ugur and Misra has been stated; and the combination teaches the limitations addressed in the independent claims 1 and 8, see the details in the 35  USC 103 Rejection section above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seregin (US 9,635,371 B2), discloses to determine offset in picture resampling;
Wang (US 8,774,266 B2), discloses coding signaling of scalability.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043. The examiner can normally be reached 10AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YULIN SUN/Primary Examiner, Art Unit 2485